DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 16-17, 19, 21, 24-25, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al., U.S. Patent Application Publication 2014/0056243 (hereinafter Pelletier).
Regarding claim 16, Pelletier discloses a method performed by a user equipment (UE) in a wireless communication system (disclosed is a method performed by a 
receiving, from a base station, a Radio Resource Control (RRC) reconfiguration message (the WTRU receives an RRC reconfiguration message from an eNodeB [“base station”], according to [0373]); and 
performing, based on the RRC reconfiguration message, a Packet Data Convergence Protocol (PDCP) version change for at least one radio bearer (RB) configured for the UE from a first PDCP version of a first PDCP entity to a second PDCP version of a second PDCP entity (based on the RRC reconfiguration message, the WTRU undergoes a handover of one or more of its data flows, such as signaling radio bearers (SRBs) and data radio bearers (DRBs), from a first serving site to a second serving site, according to [0373], whereby the first serving site is associated with a first PDCP entity and the second serving site is associated with a second PDCP entity, whereby the first PDCP entity and the second PDCP entity are independent and use different respective bearer parameters, according to [0008]).
Regarding claim 24, Pelletier discloses a user equipment (UE) in a wireless communication system (disclosed is a wireless transmit/receive unit (WTRU) [“user equipment (UE)”], according to [0056], Fig. 1B [element 102]), the UE comprising: 
a transceiver (the WTRU comprises a transceiver, according to Fig. 1B [element 120]); and 
at least one processor (the WTRU comprises a processor, according to Fig. 1B [element 118) configured to: 

perform, based on the RRC reconfiguration message, a Packet Data Convergence Protocol (PDCP) version change for at least one radio bearer (RB) configured for the UE from a first PDCP version of a first PDCP entity to a second PDCP version of a second PDCP entity (based on the RRC reconfiguration message, the WTRU undergoes a handover of one or more of its data flows, such as signaling radio bearers (SRBs) and data radio bearers (DRBs), from a first serving site to a second serving site, according to [0373], whereby the first serving site is associated with a first PDCP entity and the second serving site is associated with a second PDCP entity, whereby the first PDCP entity and the second PDCP entity are independent and use different respective bearer parameters, according to [0008]).
Regarding claim 17, Pelletier discloses the method of claim 16, wherein the first PDCP version and the second PDCP version are one of an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP and a New Radio (NR) PDCP (the base stations and the WTRU may communicate via E-UTRA, according to [0050]), and 
wherein the first PDCP version and the second PDCP version are different (the first PDCP entity and the second PDCP entity are independent and use different respective bearer parameters, according to [0008]).
Regarding claim 19, Pelletier discloses the method of claim 16, wherein the performing, based on the RRC reconfiguration message, the PDCP version change comprises: performing the PDCP version change in case that a PDCP version change 
Regarding claim 21, Pelletier discloses the method of claim 19, wherein the at least one RB is a Signaling Radio Bearer (SRB) (the one or more data flows that are handed over may include at least one SRB, according to [0373]).
Regarding claim 25, Pelletier discloses the UE of claim 24, wherein the first PDCP version and the second PDCP version are one of an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP and a New Radio (NR) PDCP (the base stations and the WTRU may communicate via E-UTRA, according to [0050]), and 
wherein the first PDCP version and the second PDCP version are different (the first PDCP entity and the second PDCP entity are independent and use different respective bearer parameters, according to [0008]).
Regarding claim 27, Pelletier discloses the UE of claim 24, wherein the at least one processor is further configured to perform the PDCP version change in case that a PDCP version change indicator is included in the RRC reconfiguration message (the reconfiguration message received by the WTRU indicate at least one radio bearer to be used by the WTRU at the second serving site (whereby a given radio bearer is associated with a respective PDCP instance, according to [0008]), according to [0005]).
Regarding claim 29, Pelletier discloses the UE of claim 27, wherein the at least one RB is a Signaling Radio Bearer (SRB) (the one or more data flows that are handed over may include at least one SRB, according to [0373]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

8.	Claims 18, 20, 22-23, 26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier as applied to claims 16, 19, 24, and 27 above, in view of Lim et al., U.S. Patent Application Publication 2020/0196374 (hereinafter Lim).
	Regarding claim 18, Pelletier discloses all the limitations of claim 16.
	Pelletier does not expressly disclose that the at least one RB is a master node (MN) terminated master cell group (MCG) bearer.
	Lim discloses that the at least one RB is a master node (MN) terminated master cell group (MCG) bearer (a Master Cell Group (MCG) bearer is used to communicate with a master node, according to [0138]-[0139], [0141]-[0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pelletier with Lim such that the at least one RB is a master node (MN) terminated master cell group (MCG) bearer.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate UE mobility (Lim:  [0002]-[0003]).
	Regarding claim 20, Pelletier discloses all the limitations of claim 19.
	Pelletier does not expressly disclose that the PDCP version change indicator indicates PDCP version change from a New Radio (NR) PDCP to an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP.
	Lim discloses that the PDCP version change indicator indicates PDCP version change from a New Radio (NR) PDCP to an Evolved Universal Terrestrial Radio Access 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pelletier with Lim such that the PDCP version change indicator indicates PDCP version change from a New Radio (NR) PDCP to an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate UE mobility (Lim:  [0002]-[0003]).
	Regarding claim 22, Pelletier discloses all the limitations of claim 16.
	Pelletier does not expressly disclose performing the PDCP version change from an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP of the first PDCP entity to a New Radio (NR) PDCP of the second PDCP entity in case that an NR radio bearer configuration is included in the RRC reconfiguration message.
	Lim discloses performing the PDCP version change from an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP of the first PDCP entity to a New Radio (NR) PDCP of the second PDCP entity in case that an NR radio bearer configuration is included in the RRC reconfiguration message (a UE is capable of LTE-NR dual connectivity (DC) (also known as E-UTRAN-NR DC), whereby as part of a reconfiguration the UE may be commanded to switch to NR PDCP from LTE (i.e., E-UTRAN) PDCP, according to [0111]-[0116]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pelletier with Lim such that the PDCP 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate UE mobility (Lim:  [0002]-[0003]).
	Regarding claim 23, the combination of Pelletier and Lim discloses all the limitations of claim 22.  Additionally, Pelletier discloses that the at least one RB is a Signaling Radio Bearer (SRB) or a Data Radio Bearer (DRB) (the one or more data flows that are handed over may include SRBs and DRBs, according to [0373]).
	Regarding claim 26, Pelletier discloses all the limitations of claim 24.
	Pelletier does not expressly disclose that the at least one RB is a master node (MN) terminated master cell group (MCG) bearer.
	Lim discloses that the at least one RB is a master node (MN) terminated master cell group (MCG) bearer (a Master Cell Group (MCG) bearer is used to communicate with a master node, according to [0138]-[0139], [0141]-[0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pelletier with Lim such that the at least one RB is a master node (MN) terminated master cell group (MCG) bearer.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate dual connectivity for a UE (Lim:  [0002]-[0003]).
	Regarding claim 28, Pelletier discloses all the limitations of claim 27.

	Lim discloses that the PDCP version change indicator indicates PDCP version change from a New Radio (NR) PDCP to an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP (a UE is capable of LTE-NR dual connectivity (DC) (also known as E-UTRAN-NR DC), whereby the UE may be commanded to switch from NR PDCP to LTE (i.e., E-UTRAN) PDCP, according to [0111]-[0116]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pelletier with Lim such that the PDCP version change indicator indicates PDCP version change from a New Radio (NR) PDCP to an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate UE mobility (Lim:  [0002]-[0003]).
	Regarding claim 30, Pelletier discloses all the limitations of claim 24.
	Pelletier does not expressly disclose performing the PDCP version change from an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP of the first PDCP entity to a New Radio (NR) PDCP of the second PDCP entity in case that an NR radio bearer configuration is included in the RRC reconfiguration message.
	Lim discloses performing the PDCP version change from an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP of the first PDCP entity to a New Radio (NR) PDCP of the second PDCP entity in case that an NR radio bearer configuration is included in the RRC reconfiguration message (a UE is capable of LTE-NR dual 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pelletier with Lim such that the PDCP version change from an Evolved Universal Terrestrial Radio Access (E-UTRA) PDCP of the first PDCP entity to a New Radio (NR) PDCP of the second PDCP entity in case that an NR radio bearer configuration is included in the RRC reconfiguration message.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate UE mobility (Lim:  [0002]-[0003]).
	Regarding claim 31, the combination of Pelletier and Lim discloses all the limitations of claim 30.  Additionally, Pelletier discloses that the at least one RB is a Signaling Radio Bearer (SRB) or a Data Radio Bearer (DRB) (the one or more data flows that are handed over may include SRBs and DRBs, according to [0373]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645